PER CURIAM.
We reverse because the record affirmatively shows that the appellee City of Crystal River failed to comply with section 49.-10(l)(a), Florida Statutes (1991), which requires a notice of action to be published once during each week for four consecutive weeks to perfect service of process by publication. On remand, the trial court is directed to vacate the default entered by the Clerk of the Circuit Court against the appellants Harold G. Toms, Jr. and Charlotte Cunningham Toms and to address their previously filed motion to dismiss.
*154REVERSED and REMANDED with directions.
GOSHORN, C.J., and DAUKSCH and HARRIS, JJ., concur.